DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN 107995462 and Yang CN 112631135 further in view of Lin CN 112001395.


In regarding to claim 1 Liu teaches:
1. A construction site safety monitoring system based on computer vision, comprising: a data acquisition system, an information processing system and a terminal reminder system; 
A construction site remote monitoring system provided in this embodiment includes a data collection unit, a data processing unit, a network transmission unit, and a remote monitoring center; wherein, the data collection unit is used to obtain the operating status data of construction equipment, and the construction site surrounding the construction equipment The real-time video surveillance data; the data processing unit is used to receive the construction equipment operation status data sent by the data acquisition unit and the real-time video surveillance data of the construction site around the construction equipment, and compare the construction equipment operation status data with the preset construction equipment The operating limit parameter data is compared; the network transmission unit is used to transmit interactive data between the data processing unit and the remote control center through the network; the remote monitoring center is used to receive and analyze and judge the data information of the data processing unit, and receive It can turn on or off the main power supply of construction equipment, and send the current safety status to workers around the relevant construction equipment based on real-time video surveillance data to remind workers.
Liu 0044-0052 emphasis added

wherein the data acquisition system is configured to collect a video information of personnel on the construction site and operation platforms in real time and send the video information to the information processing system, 
A construction site remote monitoring system provided in this embodiment includes a data collection unit, a data processing unit, a network transmission unit, and a remote monitoring center; wherein, the data collection unit is used to obtain the operating status data of construction equipment, and the construction site surrounding the construction equipment The real-time video surveillance data; the data processing unit is used to receive the construction equipment operation status data sent by the data acquisition unit and the real-time video surveillance data of the construction site around the construction equipment, and compare the construction equipment operation status data with the preset construction equipment The operating limit parameter data is compared; the network transmission unit is used to transmit interactive data between the data processing unit and the remote control center through the network; the remote monitoring center is used to receive and analyze and judge the data information of the data processing unit, and receive It can turn on or off the main power supply of construction equipment, and send the current safety status to workers around the relevant construction equipment based on real-time video surveillance data to remind workers.
Liu 0044-0052 emphasis added

The data acquisition unit can monitor the building equipment in real time, and transmit the operating status data of the building equipment to the data processing unit, and then the data processing unit reads the operating limit parameter data of the building equipment in the memory, and converts the monitored operating status data of the building equipment to the data processing unit. Compare with the operating limit parameter data, and judge whether it exceeds the operating limit parameter value; at the same time, conduct real-time monitoring of the construction site around the construction equipment through video equipment, and transmit the real-time video monitoring data to the data processing unit; then, data processing Through the network transmission unit, the device sends the operation status information of the construction equipment to the remote control center from the network, as well as the information of the construction site around the construction equipment; the remote control center remotely controls the stop or start of the construction equipment according to the analysis and judgment results of the data processing unit, and then This process sends a message to workers around the construction equipment about the current safety conditions to alert them.
Liu 0044-0052 emphasis added


and the operation platforms comprise a scaffold and a tower crane; 
It should be noted that the operating state parameters of different construction equipment may be different, including form speed, lifting speed, load, vehicle body inclination, overall inclination state of the tower crane, etc.; and the data acquisition unit may be an existing one that can realize Communication equipment for collecting the above data, including sensors, video collection equipment, etc
Liu 0044-0052 emphasis added

However, Liu fails to explicitly teach but Yang teaches: 
wherein the information processing system comprises an object detector, an information calculator, an information catcher and an information transmitter; 
Yang 0058-0098

the object detector is configured to detect and distinguish the personnel and the operation platforms appeared in the video information to obtain object information, and transmit the object information to the information calculator; 
Yang 0058-0098


the information calculator is configured to calculate personnel facial temperatures and inclination angles of the operation platforms; 
The semi-contact measuring unit is mainly a human body accessory, such as wearing temperature measuring glasses 1, temperature measuring wristband 2 or temperature measuring watch.
A skin temperature sensor is integrated on the temperature measuring glasses 1, such as at the spectacle holder, the spectacle frame and the spectacle leg.
Monitor individual thermoregulatory performance and comfort by measuring facial skin temperature with a wireless skin temperature sensor.
Temperature measuring glasses 1 are suitable for most people who wear frame glasses. The integration of sensors on the basis of existing accessories will not have a great impact on human comfort and thermal comfort, and the operability is improved.
However, it does not apply to those who do not wear glasses, in which case the glasses are replaced by a wrist strap.
The temperature-measuring wristband 2 is integrated with a skin temperature sensor and a heart rate sensor. The skin temperature of the wrist is measured by the skin temperature sensor, so as to monitor the individual body temperature regulation performance and comfort.
The temperature measuring wristband 2 is suitable for people who do not wear glasses and wear the wristband without discomfort or inconvenience.
However, no matter wearing frame glasses or a wristband, there may be problems of poor contact and incorrect wearing, resulting in the inability to collect accurate information and making the measurement data less accurate.


The human body posture recognized by the camera 4 is compared with the existing posture in the OpenPose database. For example, the sweat wiping posture is set as a feature. When the camera recognizes the sweat wiping posture, the bone node recognition module sends instructions to the next process, and finally recognizes is the matrix feature of digital image of human pose.



The Euler video amplification algorithm performs Fourier transform to obtain the skin color saturation, and according to the linear relationship between the skin color saturation and the skin temperature, the human skin temperature is obtained to predict thermal comfort.
The terminal controller 6 sends corresponding instructions to control the temperature of the air conditioner according to the posture or skin temperature, so that the human body is in a high thermal comfort state.


The Euler video zoom technology uses the linear Euler video zoom algorithm to calculate the facial temperature, refer to the third part of the article "Phase-Based Video Motion Processing".


n order to avoid misjudgment (in the collected video images, the faces of the personnel are often covered by hair, hats, accessories, etc.) and to obtain accurate facial temperatures of the office personnel, the infrared sensor 5 is used to measure the facial temperature of the office personnel again.


Euler video amplification technology is to capture subtle changes in the face of the person, and record the magnitude and frequency of the change. It can capture the changes in the capillaries on the face of the person and the contraction of the nose when breathing. These features are a function of the temperature of the person's face.

Yang 0058-0098, emphasis added

the information catcher is configured to intercept a feature image of a corresponding personnel whose the personnel facial temperature is greater than or equal to one of preset values and send the feature image to the information transmitter, 
The semi-contact measuring unit is mainly a human body accessory, such as wearing temperature measuring glasses 1, temperature measuring wristband 2 or temperature measuring watch.
A skin temperature sensor is integrated on the temperature measuring glasses 1, such as at the spectacle holder, the spectacle frame and the spectacle leg.
Monitor individual thermoregulatory performance and comfort by measuring facial skin temperature with a wireless skin temperature sensor.
Temperature measuring glasses 1 are suitable for most people who wear frame glasses. The integration of sensors on the basis of existing accessories will not have a great impact on human comfort and thermal comfort, and the operability is improved.
However, it does not apply to those who do not wear glasses, in which case the glasses are replaced by a wrist strap.
The temperature-measuring wristband 2 is integrated with a skin temperature sensor and a heart rate sensor. The skin temperature of the wrist is measured by the skin temperature sensor, so as to monitor the individual body temperature regulation performance and comfort.
The temperature measuring wristband 2 is suitable for people who do not wear glasses and wear the wristband without discomfort or inconvenience.
However, no matter wearing frame glasses or a wristband, there may be problems of poor contact and incorrect wearing, resulting in the inability to collect accurate information and making the measurement data less accurate.


The human body posture recognized by the camera 4 is compared with the existing posture in the OpenPose database. For example, the sweat wiping posture is set as a feature. When the camera recognizes the sweat wiping posture, the bone node recognition module sends instructions to the next process, and finally recognizes is the matrix feature of digital image of human pose.



The Euler video amplification algorithm performs Fourier transform to obtain the skin color saturation, and according to the linear relationship between the skin color saturation and the skin temperature, the human skin temperature is obtained to predict thermal comfort.
The terminal controller 6 sends corresponding instructions to control the temperature of the air conditioner according to the posture or skin temperature, so that the human body is in a high thermal comfort state.


The Euler video zoom technology uses the linear Euler video zoom algorithm to calculate the facial temperature, refer to the third part of the article "Phase-Based Video Motion Processing".


n order to avoid misjudgment (in the collected video images, the faces of the personnel are often covered by hair, hats, accessories, etc.) and to obtain accurate facial temperatures of the office personnel, the infrared sensor 5 is used to measure the facial temperature of the office personnel again.


Euler video amplification technology is to capture subtle changes in the face of the person, and record the magnitude and frequency of the change. It can capture the changes in the capillaries on the face of the person and the contraction of the nose when breathing. These features are a function of the temperature of the person's face.

Yang 0058-0098, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art at the time of the claimed invention to combine the teaching of Yang into a system of Liu in order wherein the information processing system comprises an object detector, an information calculator, an information catcher and an information transmitter; the object detector is configured to detect and distinguish the personnel and the operation platforms appeared in the video information to obtain object information, and transmit the object information to the information calculator; the information calculator is configured to calculate personnel facial temperatures, the information catcher is configured to intercept a feature image of a corresponding personnel whose the personnel facial temperature is greater than or equal to one of preset values and send the feature image to the information transmitter; as such, based on detected facial temperature of worker, an appropriate action be taking to keep worker safe. 
Further, Liu and Yang fails to explicitly teach but Lin teaches: 
the information calculator is configured to calculate inclination angles of the operation platforms; and further intercept a feature video of the operation platform whose the inclination angle is greater than or equal to another of the preset values and send the feature video to the information transmitter; 
The advantage of the present invention is that it can measure and calculate the inclination of the tower crane more conveniently and quickly, so as to judge whether the current tower crane is in a safe state, and give corresponding adjustment suggestions, improve the measurement efficiency and reduce the difficulty of measurement, and reduce the safety. Hidden danger
Lin 0017-0033, emphasis added 

Accordingly, it would have been obvious to one ordinary skill in the art at the time of the claimed invention to combine the teaching of Lin into a system of Liu and Yang in order the information calculator is configured to calculate inclination angles of the operation platforms; and further intercept a feature video of the operation platform whose the inclination angle is greater than or equal to another of the preset values and send the feature video to the information transmitter, as such, based on judgement whether the current tower crane is in a safe state, and give corresponding adjustment suggestions, improve the measurement efficiency and reduce the difficulty of measurement, and reduce the safety or Hidden danger. 

In addition, Liu teaches:
the information transmitter is configured to mark the feature image and the feature video as a personnel safety incident and a platform safety incident respectively, and send information of at least one of the personnel safety incident and the platform safety incident to the terminal reminder system; 
Liu 0044-0052 emphasis added


and wherein the terminal reminder system is configured to receive the information of the at least one of the personnel safety incident and the platform safety incident transmitted by the information processing system and provide a reminder.
Liu 0044-0052 emphasis added


In regarding to claim 2 Liu, Yang and Lin teaches:
2. The construction site safety monitoring system according to claim 1, further Liu teaches wherein the data acquisition system comprises cameras and an information storing module; 
Liu 0044-0052 emphasis added

the cameras are configured to capture the construction site to thereby obtain the video information and send the video information to the information storing module; 
Liu 0044-0052 emphasis added

and the information storing module is configured to store the video information of the construction site.
Liu 0044-0052 emphasis added


In regarding to claim 3 Liu, Yang and Lin teaches:
3. The construction site safety monitoring system according to claim 1, further Liu teaches wherein the object detector is configured to use a target algorithm to detect and distinguish the personnel and the operation platforms in the video information in real time to thereby obtain the object information, and transmit the object information to the information calculator.
Liu 0044-0052 emphasis added


In regarding to claim 4 Liu, Yang and Lin teaches:
4. The construction site safety monitoring system according to claim 1, further Yang teaches wherein the information calculator is specifically configured to enlarge the object information through video enlargement, including to enlarge faces of the personnel and calculate the personnel facial temperatures; 
Yang 0058-0098

and to enlarge videos of the operation platforms and calculate stability of the operation platforms by a matching algorithm.
Yang 0058-0098

In regarding to claim 5 Liu, Yang and Lin teaches:
5. The construction site safety monitoring system according to claim 1, wherein the preset values comprise a 36° C. of personnel facial temperature, a 0.2° of inclination angle of the tower crane of the operation platforms, and a 0.3° of inclination angle of vertical pole of the scaffold.
Yang 0058-0098

In regarding to claim 6 Liu, Yang and Lin teaches:
6. The construction site safety monitoring system according to claim 1, wherein the information calculator is specifically configured to transmit a facial feature image and a clothing feature image of the corresponding personnel whose the personnel facial temperature is greater than or equal to the one of the preset values, and feature video information of the operation platforms to the information catcher; 
Yang 0058-0098


and wherein the information catcher is specifically configured to compare the corresponding personnel with marked personnel to obtain a personnel comparison result, intercept a feature video from before to after a tilt of the operation platform to obtain an intercepted feature video, and send the personnel comparison result and the intercepted feature video of the operation platform to the information transmitter.
Yang 0058-0098

In regarding to claim 7 Liu, Yang and Lin teaches:
7. The construction site safety monitoring system according to claim 6, further Liu teaches wherein the information catcher is specifically configured to: when the corresponding personnel been captured and one of the marked personnel are the same personnel, calculate a maximum time interval for the same personnel appeared in the information catcher, and intercept the feature image of the same personnel and transmit to the information transmitter when the maximum time interval exceeds 15 minutes; and the information transmitter is configured to mark the feature image of the same personnel as the personnel safety incident and send information of the personnel safety incident to the terminal reminder system; and the information catcher is specifically configured to: when the corresponding personnel been captured different from the marked personnel, mark the corresponding personnel.
Liu 0044-0052

In regarding to claim 8 Liu, Yang and Lin teaches:
8. The construction site safety monitoring system according to claim 6, further Liu teaches wherein the information transmitter is configured to mark the intercepted feature video of the operation platform as the platform safety incident, and send information of the platform safety incident to the terminal reminder system.
Liu 0044-0052

In regarding to claim 9 Liu, Yang and Lin teaches:
9. The construction site safety monitoring system according to claim 1, further Liu teaches wherein the terminal reminder system comprises a voice announcing module, and a video and image playing module; the voice announcing module is configured to remind a manager of the at least one the personnel safety incident and the platform safety incident, and the video and image playing module is configured to play the feature image of the corresponding personnel and video of a tilted one of the operation platforms to the manager.
Liu 0044-0052

In regarding to claim 10 Liu, Yang and Lin teaches:
10. The construction site safety monitoring system according to claim 9, further Liu teaches wherein the voice announcing module is specifically configured to broadcast “there is a risk of personnel safety incident” when the personnel safety incident occurs, and the video and image playing module is specifically configured to play the feature image of the corresponding personnel for the manager to view when the personnel safety incident occurs; and wherein the voice announcing module is specifically configured to broadcast “there is a risk of platform safety incident” when the platform safety incident occurs, and the video and image playing module is specifically configured to play the video of the tilted operation platform for the manager to view when the platform safety incident occurs.
Liu 0044-0052


Claim 11 list all similar elements of claim 1, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11. Further, Lin teaches wherein the preset values comprise a 36° C. of personnel facial temperature, a 0.2° of inclination angle of the tower crane of the operation platforms, and a 0.3° of inclination angle of vertical pole of the scaffold.
Lin 0017-0033.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481